DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 22 January 2021 has been received and entered.  Claims 1, 4, 8, 24, 27 and 45-46 have been amended, claims 48-57 have been added and claims 2-3, 5-7, 9-10, 12-21, 23, 26, 28-36 and 42-44 have been canceled.  Claims 1, 4, 8, 11, 22, 24-25, 27, 37-41 and 45-57 are currently pending in the instant application. 
	Claims 1, 4, 8, 11, 22, 24-25, 27, 37-41 and 45-57 are under consideration in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 22 January 2021 have been fully considered but are not found to be persuasive.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Sequence Compliance
	The instant application contains nucleotide and/or amino acid sequence disclosures.  A CRF (computer readable form) of the Sequence Listing has been filed and entered in the instant application.  However, there is no paper copy of the Sequence Listing and statement.  Because Applicant has already filed the CRF via EFS-Web, Applicant may incorporate the Sequence listing by an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification and identifying the name of the ASCII text file, the date of creation and the size of the ASCII text file in bytes.  Alternatively, a paper copy of the Sequence listing could be filed via EFS-Web as a PDF or on paper, which will then require the additional statement that the content of the CRF and the paper copy are the same and include no new matter.  Please see MPEP 2422.03(a) and MPEP 2422.03(a)(I).
	The instant Application is not in Sequence Compliance because there is no incorporation-by-reference statement for the CRF of the Sequence Listing filed 14 June 2017.

Conclusion
Claims 1, 4, 8, 11, 22, 24-25, 27, 37-41 and 45-57 are allowed.


(1) Objection to the Title,
(2) Failure to comply with the Sequence Rules (no paper copy of the Sequence Listing and statement that paper copy and CRF are the same and include no new matter (as applicable) OR proper incorporation by reference statement to the ASCII text file).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647